Citation Nr: 1731937	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to increases in the (0 percent prior to January 9, 2002, and 40 percent from that date) ratings assigned for a low back disability. 

2.  Entitlement to increases in the (10 percent prior to June 18, 2014, and 20 percent from that date) ratings assigned for a left lower extremity radiculopathy disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to January 15, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977 and from March 1978 to April 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2002, March 2006, and October 2009 rating decisions by the Baltimore, Maryland Department of Veterans' Affairs (VA) Regional Office (RO).  The September 2002 rating decision increased the rating for the low back disability to 20 percent, effective January 25, 2002; the March 2006 rating decision continued a November 2004 rating decision that increased the rating for the low back disability to 40 percent effective January 25, 2002, and denied a TDIU rating; and the October 2009 rating decision continued a May 2007 rating decision that granted service connection and a 10 percent rating for left lower extremity radiculopathy, effective August 17, 2006.  [The Veteran's notice of disagreement (NOD) was filed following the October 2009 rating decision (which would not be timely with respect to the May 2007 rating decision). However, new and material evidence (a report of a May 2008 VA examination) was received within a year following the May 2007 rating decision, and the October 2009 rating decision readjudicated the matter with consideration of the additional evidence.  Therefore, the radiculopathy issue is addressed as an appeal from the initial rating assigned.]  In October 2014, a hearing was held before the undersigned in Washington D.C.  A transcript of the hearing is associated with the record.  In April 2015 and February 2016, the case was remanded for further development. 

While the matter of the rating for the low back disability had been characterized as on appeal from a March 2006 rating decision, the Veteran timely (in November 2002) filed a NOD with the September 2002 rating decision that assigned a 20 percent rating for the low back disability from January 25, 2002.  A February 2004 statement of the case (SOC) was issued, and the Veteran timely (in March 2004) perfected the appeal.  Thereafter, a November 2004 rating decision increased the rating for the low back disability to 40 percent; indicated such action was a full grant of the benefits; and closed the appeal without forwarding it for the Board to review.  There is nothing in the record from the Veteran indicating he was satisfied with that rating.  Therefore, the appeal has remained active, and is from the September 2002 rating decision.  As the relevant evidentiary window in a claim for increase begins one year prior to the date the claim was received (here January 25, 2002), this appeal encompasses whether a compensable rating for the low back disability was warranted in the year prior to January 25, 2002.  A July 2015 rating decision increased the rating for left lower extremity radiculopathy to 20 percent, effective June 18, 2014.  

A July 2016 rating decision granted an earlier effective date of January 9, 2002 for the 40 percent rating assigned for the Veteran's low back disability, and also granted TDIU effective January 15, 2014. [In May 2017 the Veteran's representative waived RO initial consideration of additional evidence added to the record since the RO's last adjudication (and identified evidence pertaining to another Veteran that was improperly associated with the record).]


FINDINGS OF FACT

1.  In the year prior to January 25, 2002, the Veteran's service connected low back disability is not shown to have been manifested by slight limitation of lumbar spine motion, mild intervertebral disc syndrome or lumbosacral strain with characteristic pain on motion. 

2.  From January 25, 2002, the Veteran's low back disability is not shown to have been manifested by ankylosis of the entire thoracolumbar spine; incapacitating episodes of disc disease are not shown; separately ratable neurological symptoms (other than left lower extremity radiculopathy) are not shown.  

3.  Prior to June 18, 2014, the Veteran's left lower extremity radiculopathy was not shown to have been manifested by more than mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis or complete paralysis was not shown; from that date the disability is not shown to have been manifested by more than moderate incomplete paralysis of the sciatic nerve; severe incomplete paralysis or complete paralysis is not shown.

4.  Prior to January 15, 2014, the Veteran's service-connected disabilities (a low back disability rated 40 percent; left lower extremity radiculopathy rated 10 percent; dysthymia rated 10 percent; and vitreous detachment and lattice degeneration of the left eye rated 0 percent) were rated 50 percent, combined, and were not shown to have been of such nature and severity as to preclude his participation in regular substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  A compensable rating for the Veteran's low back disability prior to January 9, 2002 and a rating in excess of 40 percent for the disability from that date are not warranted. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005, 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 (prior to September 23, 2002); Code 5293 (from September 23, 2002 through September 25, 2003); Codes 5237, 5242, 5243, 5293 (from September 26, 2003).

2.  Ratings for left lower extremity radiculopathy in excess of 10 percent prior to June 18, 2014 and in excess of 20 percent from that date are not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2016).

3.  Prior to January 15, 2014, the schedular requirements for a TDIU rating were not met, and a TDIU rating was not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16(a),(b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the claims for an increased rating for low back disability and TDIU, a February 2002 letter and a March 2003 letter provided the generic type notice required in claims for increase.  

At the October 2014 Board hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for his low back disability and for a TDIU rating.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Following the hearing the case was remanded for development to assist the Veteran in substantiating his claims  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the claim for an increased rating for left lower extremity radiculopathy, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, (as discussed above) statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2013 SOC provided notice on the "downstream" issue of entitlement to an increased initial rating, and readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696. At the October 2014 Board hearing before the undersigned, he was advised of what would warrant higher ratings for his left lower extremity radiculopathy.  See Bryant, 23 Vet. App. at 488.  
The Veteran's pertinent treatment records have been secured.  The AOJ arranged for VA examinations in February 2002 (spine), July 2003 (spine), June 2005 (spine), December 2006 (spine), December 2006 (peripheral nerves),  May 2008 (peripheral nerves), May 2008 (lumbar spine), September 2013 (peripheral nerves), September 2013 (lumbar spine), January 2014 (lumbar spine), June 2014 (lumbar spine), June 2014 (peripheral nerves), April 2016 (peripheral nerves), and April 2016 (lumbar spine) and July 2016 (lumbar spine).  The Board finds that the reports of these VA examinations show sufficient clinical findings and informed discussion of the history and features of (and functional impairment due to) the Veteran's low back and left lower extremity radiculopathy disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The development requested by the Board's April 2015 and February 2016 remands was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these appeals, and that no further development of the evidentiary record in the matters is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The criteria for rating disabilities of the spine were revised during the evaluation period.  Prior to September 23, 2002, Code 5293 provided for a 10 percent rating to be assigned for mild intervertebral disc syndrome.  A 20 percent rating was to be assigned when intervertebral disc syndrome was moderate, with recurring attacks of pain.  When the disability was severe, with recurring attacks and intermittent relief a 40 percent rating was to be assigned.  Pronounced disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent rating. Code 5295 provided for a 10 percent rating for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was to be assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was to be assigned for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Code 5292 provided a 10 percent rating for slight limitation of motion for the lumbar spine.  A 20 percent rating was to be assigned for moderate limitation of motion.  A 40 percent rating was to be assigned for severe limitation of motion. 

Additionally, ratings for a back disability in excess of 40 percent could be assigned if there was vertebral fracture with cord involvement (or without but with abnormal mobility requiring neck brace) (Code 5285), or ankylosis (Codes 5286, 5289).  38 C.F.R. § 4.71a.  Such pathology is not shown, and Codes 5285, 5286 and 5289 are not for consideration.  38 C.F.R. § 4.71a, as in effect prior to September 23, 2002.

The criteria for rating intervertebral disc syndrome (IVDS) were revised effective September 23, 2002.  From that date, Code 5293 intervertebral disc syndrome is rated either based on incapacitating episodes or by combining (under 38 C.F.R. § 4.25) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher evaluation.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  See 38 C.F.R. § 4.71a, Code 5293.

Note (1) explains that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2) provides that when evaluating on the basis of chronic manifestations, orthopedic and neurological manifestations should be evaluated separately under the most appropriate diagnostic code(s). 

The criteria for rating back disabilities (to include IVDS, Code 5243 and arthritis, Code 5242) were revised again, effective September 26, 2003.  

The revised criteria for Code 5243 (IVDS) effective September 26, 2003, provide that intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243. 

A 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is warranted for incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5243. 
Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees, Note (4).  38 C.F.R. § 4.71a. 

Lower extremity radiculopathy is rated under Code 8520 (for sciatic nerve paralysis), which provides for: A 10 percent rating for mild incomplete paralysis; a 20 percent rating for moderate incomplete paralysis; a 40 percent rating for moderately severe incomplete paralysis; a 60 percent rating for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.


The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Low Back Disability

The Veteran filed the instant claim for increase on January 25, 2002.  Consequently, the evaluation period begins January 25, 2001, one year prior.  The AOJ has assigned a 40 percent rating from January 9, 2002, the date factual evidence showed worsening of the Veteran's condition.  The criteria for rating disc disease and disabilities of the spine were revised, effective September 23, 2002 and September 26, 2003, respectively.  From their effective dates, the Veteran is entitled to a rating under the revised criteria.

There are no medical evaluations or treatment records in the record for the year prior to January 9, 2002, that show a worsening of the Veteran's back disability to a compensable degree.  Hence, a preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximates the criteria for a higher (10 percent) rating under the pre-September 23, 2002 Code 5293 criteria.

Criteria Effective Prior to September 23, 2002

A January 2002 VA treatment record notes that the Veteran reported low back pain (rated 10 on a scaled of 10) that radiated down to the buttocks and increased upon standing. 

On February 2002 VA spine examination, the Veteran reported attacks of acute pain due to nerve compression from a spinal disc.  He reported that he was relatively asymptomatic between attacks.  He reported that he might have one severe flareup a year which might cause him to lose 5 to 10 days of work.  He reported that his last attack of severe pain radiated from his lower back to his left buttock and down to his left thigh.  The examiner noted a January 2002 X-ray that showed a relative narrowing of the disc space at L4-L5, minimal spondylosis anteriorly, consistent with chronic disc degeneration, and narrowing of the disc space at L5-Sl, which .may be of a transitional nature rather than a disc degeneration.  Degenerative disc disease of the lumbar spine was diagnosed. 

VA treatment records and a February 2002 VA spine examination report show that the Veteran reported intermittent pain with one severe flare up per year. Muscle spasm or absent ankle jerk was not noted.  A preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximates the criteria for a higher (60 percent) rating under the pre-September 23, 2002 Code 5293 criteria.

Criteria from September 23, 2002 

On the Veteran's November 2002 TDIU application, he reported that he stood and sat while working as a barber.  He reported that his lower back "goes out" at any time and that he exercised several times a week to strengthen his lower back. 

On July 2003 VA spine examination, the Veteran reported intermittent low back pain with frequent pain that radiated down his left lower extremity associated with numbness but no weakness. He reported that strenuous activity intensified pain and rest relieved the pain; he did not take medication for pain.  On examination, the lumbosacral spine showed no tenderness or paraspinal spasm. Straight leg testing was negative bilaterally.  Range of motion studies showed forward flexion 10 degrees, backward extension 10 degrees, right and left lateral flexion 20 degrees, and right and left rotation 15 degrees.  There was no evidence of weakened movement, excess fatigability or incoordination.  The examiner did not elicit information regarding incapacitating episodes, and the Veteran did not report any incapacitating episodes (bedrest prescribed by a physician). 

On July 2003 VA nerve examination, it was noted that sensation was intact to pin, touch, vibration, proprioception, two-point discrimination, and double simultaneous stimulation.  Motor testing showed that the Veteran's upper and lower extremities were 5/5, with no drift, tremor, or atrophy noted.  The diagnosis was normal neurological examination. 

As a 40 percent rating is already assigned, what remains for consideration is whether a rating in excess of 40 percent is warranted under any applicable criteria. The findings shown do not reflect more than severe limitation of motion (the spine was not ankylosed) , and do not reflect more than severe lumbosacral strain or disc disease.  Pronounced disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, etc. was not shown.  Consequently, a rating in excess of the 40 percent currently assigned is not warranted under Codes 5292, 5293, 5295.  (Notably, 40 percent is the maximum rating under Codes 5292, 5295.)

The Board has considered whether a separate compensable rating for neurological manifestations was warranted (as the Veteran had reported experiencing some radicular pain and numbness in his left leg).  However, all neurological testing from September 23, 2002 to September 25, 2003 found sensory and motor functioning of the lower extremities to be within normal limits.  A preponderance of the evidence is against a finding that the Veteran had even the mild incomplete paralysis of a lower extremity that would warrant a compensable rating under Code 8520.  There was no evidence of other neurological impairment, such as of bowel or bladder.  Accordingly, a separate compensable rating for neurological manifestations was not warranted. 

Criteria from September 26, 2003 

On June 2005 spine examination, the Veteran reported daily lumbosacral spine discomfort with pain that radiated to the lower extremities.  He reported that the pain never truly dissipated and was periodically acutely exacerbated by periods of excruciating back pain and lower extremity weakness.  Ankylosis (and in particular unfavorable ankylosis) of the thoracolumbar spine was not noted, nor reported.  The examiner did not elicit, and the Veteran did not report, information regarding incapacitating episodes. 
On December 2006 spine examination, ankylosis of the thoracolumbar spine was not reported.  The examiner did not elicit information regarding, and the Veteran did not report, incapacitating episodes. 

On May 2008 spine examination, it was noted that there was no history of incapacitating episodes or flare-ups.  Ankylosis of the thoracolumbar spine was not noted or reported. 

On September 2013 spine examination, the Veteran reported that prolonged sitting and standing  exacerbated his back pain.  He related that to alleviate the pain he had to stop his activity and rest.  On examination, ankylosis of the thoracolumbar spine was not noted or reported.  The Veteran did not report incapacitating episodes.  The diagnosis was degenerative disc disease. 

On January and June 2014 VA spine examinations, the Veteran reported that he could not sit for any length of time or bend to tie his shoes, and required assistance getting out of bed.  It was noted that the spine was not ankylosed.  The examiner noted that the Veteran had IVDS, but had not had any incapacitating episodes of IVDS in the past 12 months. 

At the October 2014 Board hearing, the Veteran testified that he had trouble sitting and standing for prolonged periods, and had difficulty lifting and carrying items. 

On April 2016 and July 2016 VA spine examinations, the Veteran reported increased pain with sitting, lying down, standing, walking, bending and lifting.  It was noted that the spine was not ankylosed.  The examiner stated that the Veteran did not have IVDS (or incapacitating episodes). 

A higher (than 40 percent) rating for the Veteran's low back disability would be warranted if it was shown that the Veteran's thoracolumber spine is ankylosed in an unfavorable position or if he had 6 weeks of more of incapacitating episodes in a year's period.  Ankylosis of the thoracolumbar spine was not found on any examination during the evaluation period (and unfavorable ankylosis has not been alleged).  Furthermore, it is neither shown, nor alleged by the record,  nor alleged, that the Veteran was placed on bedrest by a physician during the evaluation period.  Accordingly, a rating in excess of 40 percent under the General Formula or based on incapacitating episodes is not warranted.  

The rating for left lower extremity radiculopathy is addressed below; the rating for right lower extremity radiculopathy was established by a 2016 rating decision and was not appealed.  The record does not reflect (and the Veteran has not alleged) any further neurological manifestations that would warrant additional separate ratings for neurological manifestations.

In light of the foregoing, the Board finds that a compensable rating for the Veteran's low back disability is not warranted prior to January 9, 2002 and that a rating in excess of 40 percent for such disability is not warranted from that date.  

Ratings for Left Lower Extremity Radiculopathy

As this appeal is from the rating decision that granted service connection and assigned a disability rating and effective date for the award, the period for consideration begins with the August 17, 2006 date of the award of service connection.

On December 2006 VA peripheral nerves examination, the Veteran reported intermittent low back pain that radiated down his legs with prolonged standing and lifting.  He took Advil and Elidel cream for pain.  He denied numbness, tingling, and weakness.  On sensory motor examination, the Veteran's upper and lower extremities were 5/5 and no drift, tremor, or atrophy was noted.  The diagnosis was an essentially normal neurological examination.  The examiner opined that there was no clinical evidence of radiculopathy or neuropathy on the examination.  

On May 2008 VA peripheral nerves examination, the Veteran reported pain in the morning that decreased in severity during the day, but no numbness or tingling.  On examination, there was no weakness, atrophy, or fasciculation of the extremities.  The Veteran's toes went down bilaterally to plantar stimulation.  The examiner opined that there was no evidence of radiculopathy. 
On September 2013 VA peripheral nerves examination, the Veteran reported that he took Gabapentin for peripheral neuropathy.  He reported that the medication helped for mild to moderate pain, which he experienced daily.  The examiner noted that the Veteran had moderate constant pain, severe intermittent pain, and no parasthesias or numbness in his lower left extremity.  The examiner noted mild incomplete paralysis of the sciatic nerve of the left lower extremity.  All other nerves were normal on the lower left side.

On June 2014 VA peripheral nerves examination, the Veteran reported daily leg pain and weakness which occasionally led to falls.  It was noted that he did not have constant pain, severe intermittent pain, and/or left lower extremity parasthesias or numbness.  The examiner opined there was moderate incomplete paralysis of the left sciatic nerve.  All other left lower extremity nerves were noted to be normal.

On April 2016 VA peripheral nerves examination, it was noted that the Veteran did not have constant or moderate intermittent left lower extremity pain, parasthesias, or numbness.  The examiner opined there was moderate incomplete paralysis of the left sciatic nerve.  All other left leg nerves were normal.

At the October 2014 Board hearing, the Veteran testified that he had pain upon standing and sitting for prolonged periods, and that the pain radiated from his feet to his lower back.

Prior to June 18, 2014, the Veteran's left lower extremity radiculopathy is not shown to have been manifested by more than mild incomplete sciatic nerve paralysis; moderate or severe incomplete, or complete, paralysis was not shown. While an August 2006 VA treatment record notes left lower extremity weakness, a May 2006 nerve examination found no radiculopathy or neuropathy; a May 2008 examination found no radiculopathy; and a September 2013 examination found no more than mild radiculopathy.  Consequently, a rating in excess of 10 percent for the left lower extremity radiculopathy was not warranted prior to June 18, 2014.   

From June 18, 2014, the Veteran's left lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve; severe incomplete, or complete, sciatic nerve paralysis is not shown.  The findings on June 2014, April 2016, and July 2016 VA spine examinations do not reflect more than moderate incomplete paralysis of the sciatic nerve (consistent with the criteria for the 20 percent rating assigned from the June 18, 2014 date.  Accordingly, ratings for the left lower extremity radiculopathy in excess of 10 percent prior to June 18, 2014 and/or in excess of 20 percent from that date are not warranted.  See 38 C.F.R. § 4.124a, Code 8520.

Extraschedular 

Consideration has been given regarding whether the schedular evaluations for the Veteran's lumbar spine disability (prior to January 9, 2002 and from that date), and left lower extremity radiculopathy (prior to June 18, 2014 and from that date) are inadequate, requiring referral of the claim(s) to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The schedular criteria provide for ratings in excess of those assigned for greater degrees of lumbar spine and sciatic nerve disability, but such greater degrees of disability are not shown.  At the October 2014 hearing the Veteran testified that his low back and left lower extremity radiculopathy disabilities have caused problems with prolonged standing, sitting, walking, and lifting and carrying items; however, such limitations are contemplated by the schedular rating criteria.  The schedular rating criteria encompass all symptoms and related functional impairment of the lumbar spine and bilateral lower extremity radiculopathy disabilities shown during the period under consideration, and therefore they are not inadequate.   Accordingly, and referral of these matters for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

As noted above, a TDIU rating has been granted from January 15, 2014, and the issue before the Board is whether such rating is warranted prior to that date.  VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Prior to January 15, 2014, the Veteran's service-connected disabilities were: his low back disability rated 40 percent, left lower extremity radiculopathy rated 10 percent, dysthymia rated 10 percent and vitreous detachment and lattice degeneration of the left eye rated 0 percent; the combined rating was 50 percent.  Thus, prior January 15, 2014 (the date from which a TDIU rating was awarded) the 38 C.F.R. § 4.16(a) schedular criteria for a TDIU rating were not met, and any award of TDIU would have to be on an extrachedular basis.  It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The process for establishing entitlement to an extrachedular TDIU rating is described in 38 C.F.R. § 4.16(b).  That process requires first an adjudicative determination that the Veteran is rendered unemployable by virtue of service-connected disabilities, and if that determination is affirmative, followed by referral to the Director, Compensation System.

At the outset, it is noteworthy that disability ratings represent, as far as can practicably be determined, the average [emphasis added] impairment in earning capacity resulting from the service-connected disabilities in civil occupations.  See 38 C.F.R. § 4.1.  In other words, occupational impairment with respect to a specific type of employment is not dispositive; and if a Veteran is precluded by service connected disability or disabilities from participating in a specific type of employment in which the Veteran has primary experience, but remains capable of maintaining other regular substantially gainful employment consistent with education and occupational experience, such Veteran is not deemed unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his November 2002 application the Veteran reported that he worked full-time as a barber stylist, and claimed that his service-connected low back disability limited such work.  He reported that he has a high school education, and attended barber school from September 1989 until February 1991, receiving a barber license.  He had worked as a barber since 1995.  He related that he stood while cutting hair, but also frequently sat while styling hair.  He has reported variously that he stopped working between 1999 and 2003, but a January 2005 VA Vocational Rehabilitation record notes that he was still working as a barber.  March 2005 VA treatment records note that he reported that he was working as a barber but had daily back discomfort.

August 2006 to June 2011 VA treatment records note periodic treatment for low back and leg pain, controlled by medication.  An August 2006 VA treatment record notes that a the Veteran reported the he could not sit for prolonged periods, but that his back pain was not above baseline.  An October 2006 VA treatment record notes that the Veteran reported difficulty standing for prolonged periods of time due to loss of strength and pain.  A September 2007 VA treatment record notes he was a six month follow up for chronic back pain.  A February 2008 VA treatment record notes that the Veteran reported that his back pain continued to be an issue "off and on" and was well controlled with prescribed medication.
A July 2008 VA treatment record notes that the Veteran that prolonged sitting or standing worsened his pain.  Heat, rest, and over-the-counter medication alleviated the pain.  September 2009 and May 2010 VA treatment records note that the Veteran's low back disability was stable.  He reported his pain as 8/10.  It was recommended that he continue to ambulate with a cane and use NSAIDs as needed.  A June 2011 VA treatment record notes that the Veteran was seen for a routine visit.  He reported back and leg pain (rated 8/10) that was worse in the morning, and was controlled by Motrin. 

On September 2013 VA spine examination, the examiner opined that the constant low back pain with prolonged standing, sitting or bending, limited the Veteran's ability to pursue or maintain both sedentary and physical types of employment. 

Social Security Administration (SSA) records reflect that a June 2014 decision found the Veteran was not disabled prior to 2001, and listed a primary diagnosis of low back disability and a secondary diagnosis of hypertension.  The Veteran reported that he walked a lot at home to stay active, used public transportation, shopped in stores, and could prepare simple meals.  His residual function capacity was noted to be that he occasionally (1/3 or less of an 8 hour day) could lift or carry 20 pounds, frequently (more than 1/3 up to 2/3 of an 8 hour day) could lift or carry 10 pounds, could stand and/or walk for 4 hours (with normal breaks) and could sit (with normal breaks) for a total of about 6 hours in an 8 hour workday. 

The Veteran has been awarded a TDIU rating from January 15, 2014 (when right lower extremity radiculopathy became service connected, and could be considered in determining entitlement to TDIU), when schedular criteria for a TDIU rating were first met.  .

Prior to January 15, 2014, the Veteran's service- connected disabilities included : vitreous detachment and lattice degeneration of the left eye, rated 0 percent (and not shown to have resulted in any significant occupational impairment); low back strain and disc disease, rated 40 percent; left lower extremity radiculopathy, rated 10 percent; and dysthymia, rated 50 percent.  The combined rating (as noted above was 50 percent). Given the nature and severity of the low back and left lower extremity disabilities, it may reasonably be conceded that by virtue of his service connected disabilities he was precluded from engaging in the more strenuous types of employment (that required prolonged standing or walking o full, or not significantly limited, use of the lower extremities).  What remains for consideration therefore is whether prior to January 15, 2014, by virtue of his service-connected disabilities, the Veteran was also precluded from participating in sedentary forms of employment or forms of employment that involve a mix of sedentary work and some standing or walking.  Capability for such type of work is suggested by the SSA determination which found the Veteran could sit for up to 6 (out of 8) hours, with allowances for normal breaks.  Such capability is consistent with much clerical work (consistent with the Veteran's high school education).  Notably, the Veteran is not shown to have had upper extremity limitations due to service connected disabilities.   While a September 2016 VA examiner had opined that the Veteran's ability to engage in physical and sedentary types of employment would be limited by his prolonged sitting and standing limitations, that examiner did not opine that by virtue of his service connected disabilities the Veteran would be incapable of primarily sedentary work with some limited standing and walking.  The Board finds noteworthy that the Veteran reported he walked to stay active, took public transportation, and shopped for himself, activities consistent with those associated with light clerical types of employment.  There is nothing in the record to indicate that he could not engage in tasks such as telephone answering, or greeting customers. The Board also notes that the Veteran's service connected psychiatric disability was then rated 10 percent (and symptoms associated with it would not have had a substantial impact on his employability). 

In summary, the record simply does not show or suggest that prior to January 15, 2014, the Veteran was by virtue of his service connected disabilities, rendered incapable of participating in any substantially gainful employment consistent with his education and experience.  Accordingly, referral of his claim to the Director, Compensation Service for consideration of such rating is not warranted, and a TDIU rating prior to January 15, 2014, is not warranted. 



ORDER

Ratings for a low back disability in excess of 0 percent prior to January 9, 2002, and in excess of 40 percent from that date, are denied. 

Ratings for left lower extremity radiculopathy in excess of 10 percent prior to June 18, 2014, and in excess of 20 percent from that date, are denied.  

The appeal seeking a TDIU rating prior to January 15, 2014 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


